Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Gerald L. Marshall, Jr., Appellant                     Appeal from the County Court of
                                                       Henderson County, Texas (Tr. Ct. No.
No. 06-13-00127-CV         v.                          7231). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley
Green Tree Servicing, LLC, successor by                participating.
merger to Walter Mortgage Company,
LLC, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Gerald L. Marshall, Jr., pay all costs of this appeal.




                                                        RENDERED JANUARY 15, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk